DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on March 22, 2021 includes the International Search Report and Written Opinion for PCT/CA2015/050174, and the inclusion of this reference in the present Application is not understood.  This PCT application is not co-owned by Applicant, and is not directed to subject matter related to the present Application (i.e., this PCT application is directed to “a process and an apparatus for producing powder particles by atomization of a feed material in the form of an elongated member such as a wire, a rod or a filled tube”.)  While this reference has been considered by the Examiner, Applicant is invited to provide a statement of relevance for this reference.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
“a first section and a second section [of the collapsible extension] that are arranged in a nested configuration”, as recited in Claims 2, 3, and 4,   Note:  The Drawings, e.g., see Figs. 17A-17E, show the collapsible extension (43) as being nested in the lift member (40) (i.e.,  extending from and retracting into the second end (40B) of the lift member).  However, there is no figure that shows the extension (43) as having two nested parts.  Claims 2-4 specifically recite that the collapsible extension is comprised of the first and second section, and given that Claim 1 specifically identifies both the “lift member” and “a collapsible extension” as different structures,  the lift member cannot be one of the “first section”  or the “second section”. 
“an intermediate section [of the elongate door] positioned between the first end and the second end, as recited in Claim 20.
5.	The drawings are also objected to because of a reference character discrepancy between Fig. 17E and paragraph [0059] of the Specification.  Paragraph [0059] includes the statement “As shown in Fig. 17E, the extension may define a shoulder 35 that prevents further collapsing of the lift member.”.  However, there is no reference character “35” in Fig. 17E, and the structure that appears to be a shoulder is labeled with the reference character “45”.  Because it is unclear as to which number should be used, both the Drawings and Specification are being objected to for this discrepancy.   
6.	No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Specification
7.	The disclosure is objected to because of the following informalities:  
In paragraph [0043], line 2, it is believed that the term “elongate arm 20” should be the “elongate door 20” so as to be consistent with the terminology used throughout the Specification;
 In paragraph [0045] the term “skate assembly 30” appears twice, however the first time this term is used in this paragraph, the reference character is identified as “34”; 
In paragraph [0056], the term “the second end 38B of the pipe carrier 30” should be “second end 30B” to be consistent with the rest of the Specification;
In paragraph [0059], the extension 43 is described as having “a shoulder 35”, however, Fig. 17E shows the reference character “45”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims ____ are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, and 4 each recite, “wherein the collapsible extension comprises at least a first section and a second section that are arranged in a nested configuration”.  However, there is no figure that shows the extension (43) as having two nested parts; instead, Figs. 17A-17E show the collapsible extension (43) as being nested in the lift member (40). 
Claims 7, 10, 14, 16, 17, 18, and 19 each recite the term “power section” and while the paragraph [0050] also recites this same term, the same paragraph also uses the term “power system (50)”.  In paragraph [0050], the power section is described as receiving input commands and translating these commands to move commands send to various components of the pipe handling apparatus.  In contrast, the “power system” is described as comprising a motor and  hydraulic drive unit, reservoir, and valves.   As such, it is unclear as to whether there is a difference in scope between “power section” and “power system”  and if the use of “power section” is appropriate in these claims.
 Claim 5 recites, “The pipe handling apparatus of claim 1, wherein the pipe carrier is supported by the base below the elongate door.”  Claim 5 is indefinite because the condition of the pipe carrier being below the elongate door is only true when the elongated door is in its collapsed or partially collapsed state (i.e., Figs. 1, 2A) but is not true when the elongated door is extended (i.e., Figs. 2B,  3B). 
Claim 13 recites, “ The pipe handling apparatus of claim 11, wherein the pipe carrier further comprises a carrier extension that extends from the second end of the pipe carrier for supporting at least a portion of the elongate pipe as it moves past the first end of the elongate door and wherein the carrier extension abuts and moves along the guide track towards the first end of the elongate door.”  Claim 11 recites the same underlined limitation directed to “a carrier extension” that extends from the second end of the pipe carrier.  As such, it is unclear as to whether the “a carrier extension” that is recited in Claim 13 is the same or a different structure from the “carrier extension” recited in Claim 11.  In addition, there is no antecedent basis for “the guide track” as this term is not previously introduced in the claims from which Claim 13 depends, i.e., Claims 11, 9, or 8.  The term “guide track is introduced in Claim 12.
Claim 14 recites the terms “first shiv”, “second shiv”, and “third shiv”, however, given that a definition of “shiv” is “a small, usually improvised pointed or bladed weapon” (Merriam Webster), it is believed that the term Applicant is intending to recite is “sheave” (which is pronounced “shiv”).
Claim 14 also recite, in limitation (e ), “the carrier arm”.  There is no antecedent basis for this term as it is believed this limitation is directed to the “elongate door”.
Claim 17 recites, “a coupler that is positioned between the based and the second end”.  This term should be “base”.
Claim 20 recites, “The pipe handling apparatus of claim 17, wherein the elongate door comprises an intermediate section positioned between the first end and the second end, wherein the intermediate section is removeable and replaceable with a second intermediate section with a different length than a length of the intermediate section.”  The term “intermediate section” is not described in the Specification nor shown in the Drawings.  The disclosure does teach “connector plates 23” (see paragraph [0055] and Fig. 12) for securing different longitudinal sections of the elongate door together. However, this claim does not explicitly recite the “connector plate” feature and it is unclear as to whether the scope of this  claim covers this feature.  

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites, “The pipe handling apparatus of claim 1, wherein the first end of the lift member is pivotally connected to the first end of the pipe carrier and second end of the lift member is pivotally connected to the base.”.  Claim 1 previously recited a similar limitation: “the lift member is pivotally connected at a first end to the pipe carrier and pivotally connected at a second end to the base by a collapsible extension”.  The difference is that Claim 6 removes the requirement of the “collapsible extension”, thereby impermissibly broadening Claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fikowski, US 7,832,974. 
With regard to Claim 8, Fikowski discloses a pipe handling apparatus (10, Figs. 1-12) for use with an oil and gas well rig (C2, L45 - C10, L52), the pipe handling apparatus comprising:
(a)	a base (16) that is supportable by a first surface (ground, Fig. 1); 
(b) 	an elongate door (15) with a first end and a second end and that is pivotally connected to the base at the second end (Fig. 8), the elongate door is pivotally moveable about the second end between a collapsed position and an extended position (C10, L15-22), when in the extended position the first end is positionable to abut an operational floor of a rig (Fig. 1); 
(c) 	an pipe carrier (22) with a first end and a second end that is supported by the base (Fig. 1)and that is configured to receive and support an elongate pipe (20, Figs. 2-3), the second end comprising a bearing surface (48) that is movable along the elongated door (C3, L37-55) ; and 
(d) 	a lift member (30) that is supported by the base and the lift member is pivotally connected at a first end to the pipe carrier and pivotally connected at a second end to the base (Figs. 3, 5-7) and the lift member is moveable along the base towards and away from the second end of the elongate door (Figs. 5-7), 
wherein when the lift member moves towards the second end of the elongate door, the first end of the lift member moves upwardly and arcuately towards the elongate door.
NOTE:  The limitation “the lift member moves upwardly and arcuately for elevating the second end of the pipe carrier towards and not past the first end of the elongate door” in an intended use limitation that does not contribute to the patentability of this claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 

With regard to Claim 10, Fikowski discloses the base further supports a power section that is configured to move the pipe carrier towards the second end of the elongate door (C3, L1-15).

With regard to Claim 12, Fikowski discloses wherein the elongate door (15) defines a guide track (40, 41) against which the bearing surface (48) of the first end of the pipe carrier bears and moves along towards the first end of the elongate door (Figs. 2-3).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fikowski et al., US 7,832,974, in view of Guidroz, US 7,635,249.
With regard to Claims 1-4, Fikowski discloses a pipe handling apparatus (10, Figs. 1-12) for use with an oil and gas well rig (C2, L45 - C10, L52), the pipe handling apparatus comprising:
(a)	a base (16) that is supportable by a first surface (ground, Fig. 1); 
(b) 	an elongate door (15) with a first end and a second end and that is pivotally connected to the base at the second end (Fig. 8), the elongate door is pivotally moveable about the second end between a collapsed position and an extended position (C10, L15-22), when in the extended position the first end is positionable to abut an operational floor of a rig (Fig. 1); 
(c) 	an pipe carrier (22) with a first end and a second end that is supported by the base (Fig. 1)and that is configured to receive and support an elongate pipe (20, Figs. 2-3); and 
(d) 	a lift member (30) that is supported by the base and the lift member is pivotally connected at a first end to the pipe carrier and pivotally connected at a second end to the base (Figs. 3, 5-7) and the lift member is moveable along the base towards and away from the second end of the elongate door (Figs. 5-7), 
wherein when the lift member moves towards the second end of the elongate door, the first end of the lift member moves upwardly and arcuately towards the elongate door.

Fikowski fails to teach a collapsible extension associated with the lift member. Guidroz discloses a pipe handling apparatus (Figs. 1-11, C3, L65 – C7, L5) that includes a base (12, Figs. 1-5, 10), a pipe carrier (20, 22) and a lift member (24, 26) that is supported by the base (Fig. 2), 
With regard to Claim 5, Fikowski discloses the pipe carrier is supported by the base below the elongate door (Fig. 1, C10, L15-22.)
With regard to Claim 6, Fikowski discloses the first end of the lift member being pivotally connected to the first end of the pipe carrier and second end of the lift member being pivotally connected to the base (31, Figs. 2-3).
With regard to Claim 7, Fikowski discloses the base further supports a power section that is configured to move the pipe carrier towards the second end of the elongate door (C3, L1-15).
s 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fikowski et al., US 7,832,974, in view of Miranda et al., US 9,518,432.  As described in additional detail above, Fikowski discloses the base (12), elongate door (15), pipe carrier (22), movable lift member (30), and power section (C3, L1-15).  In addition, Fikowski discloses a drive system for moving the pipe carrier along the elongated door that includes a cable (29) mounted around sheaves mounted on the elongated door (25, 29) and attached to the pipe carrier (C3, L1-15).  However, Fikowski fails to teach a linear actuator and a sheave located in the base for driving the cable to move the pipe carrier.  Miranda discloses a pipe handling apparatus (1, Figs. 1-30, C8, L31 – C19, L67) that includes a base (6), and elongated door (8) and a pipe carrier (7) that is moved along the elongated door by a hydraulic actuator (200, which would require a hydraulic circuit to operate), a cable (206), and sheaves located in the base (Figs. 11-13, C11, L54 – C12, L29).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Fikowski such that Fikowski’s motor-driven actuator is replaced by a hydraulic cylinder that uses a cable and sheaves to effect the motion of the pipe carrier because this type of drive system was well known (as evidenced by its use in Miranda) and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results (i.e., in other words, replacement of one type of a driver (motor) for a different type (hydraulic cylinder) is well within the level of ordinary skill of an artisan familiar with actuators.) 

17.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fikowski et al., US 7,832,974, in view of Thompson US 2006/0104746.  As described in additional detail above, Fikowski discloses the base (12), elongate door (15), pipe carrier (22), movable lift member (30), and power section (C3, L1-15).  In addition, Fikowski discloses a coupler (45, 42) connecting the elongated door (15) to the base (12, Fig. 8) but fails to describe the actuators used to collapse/fold or unfold the elongated .
 
17.	Claims 9, 11, and13 are rejected under 35 U.S.C. 103 as being unpatentable over Fikowski, as applied to Claim 8, and further in view of Richardson et al., US 2014/0133939 (cited by Applicant), and/or Miranda, US 9,518,432. Fikowski fails to teach a carrier extension and where the pipe carrier abuts a portion of the elongated door.  Richardson discloses a pipe handling apparatus (Figs. 1-32, [0063]-[0091]) that includes a base (10), an elongated door (12) and a pipe carrier (30) with a carrier extension (18), the pipe carrier abutting the elongated door (Figs. 13-17.)  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to include a carrier extension and to abut the pipe carrier against the elongated door because it would allow the pipe to be transferred to a handler located on the rig in a vertical manner, as taught by Richardson ([0008]-[0024]).  Miranda also shows a carrier extension (9, Figs. 29-30) attached to the pipe carrier (7) and a stop (800, C16, L41-C17, L2).  The following references also describe carrier extensions to pipe carriers:                   US 2011/0188973 and US 2016/0305203.
20 is rejected under 35 U.S.C. 103 as being unpatentable over Fikowski and Thompson, as applied to Claim 17, and further in view of Miranda, US 9,518,432.  The combination of Fikowski and Thompson fails to teach  a removable intermediate section of the elongated door.  Miranda discloses an elongated door (8) having multiple sections (100, 101, 102, Figs. 8-9) including an intermediate door (101), the extensions being removable (C10, L57- C11, L24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Fikowski/ Thompson elongated door because it would allow the apparatus to be used with drill rigs having different heights, as taught by Miranda (C10, L57-63). 

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the following references, as discussed above: US 6,877,942; US 8,052,368; US 9,845,646; US 10,738,545; US 2011/0188973; and US 2016/0305203.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652